Citation Nr: 0103471	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of overpayment of $66,281.61 dependency 
and indemnity compensation (DIC). 


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse (spouse at RO hearing only)


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to May 
1980.  In May 1980, he died from injuries sustained in an 
inservice helicopter crash.  The appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Department of Veterans 
Affairs (VA) Debt Management Center in Fort Snelling 
Minnesota, and VA Regional Offices in Honolulu, Hawaii, and 
Oakland, California.

This case was the subject of a November 2000 hearing before 
the undersigned Board member.


REMAND

The record indicates that the appellant was in receipt of 
dependency and indemnity compensation for approximately 10 
years after remarrying, from 1983 to 1993.  VA seeks 
repayment from the appellant of this compensation.  The 
appellant contends that she informed VA of her marriage in a 
timely manner in 1983, and on subsequent occasions, and 
further that she requested a waiver of the debt within 180 
days of the first time she received notice of the debt.  She 
further contends that she believed the benefits received were 
for her son rather than for herself.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The appellant's current husband testified at the August 1999 
RO hearing that he remembered very clearly that in 1997 a VA 
employee in Honolulu told him that the Honolulu RO had on 
file a 1983 letter from the appellant notifying them that she 
had remarried.  He said he called the Honolulu RO about one 
month later and was informed that the records had been 
transferred to archives.  The hearing Chairperson indicated 
that they had obtained records from archives, but that no 
such letter was currently in the record.  While this action 
satisfied the requirements of the law then in effect, the 
recent legislation appears to have changed those 
requirements. 

In addition, the Board notes that the appellant's contentions 
may have included a dispute as to creation of the debt.  For 
example, in a November 1997 RO hearing request she wrote that 
"[t]his is the 3d request for a hearing on the disputed 
debt," and in October 1998 she wrote expressing doubt that 
her son was not entitled to any VA benefits after her 
remarriage.  The RO should ask the appellant whether she is 
at this time questioning creation of the debt, and if so, the 
issue of creation of the debt should be formally adjudicated.     

Also in the October 1998 written correspondence, the 
appellant made reference to yearly submissions in response to 
inquiries from VA while she was remarried but still in 
receipt of VA compensation.  In the Board's view, if the 
responses to any such questionnaires are still in VA's 
possession, they must be associated with the claims file as 
they been cited by the claimant as pertinent favorable 
evidence in possession of the Federal government.  Moreover, 
the manner in which the appellant's printed or written name 
appears upon such documents made shed important light with 
regard to disputed facts in this case.  Additionally, she 
wrote that in 1991 she contacted VA to discuss what form of 
payment would be best for her son, and that she "was 
informed to keep things as they were."  Any corresponding 
report of contact should be associated with the claims file.

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should ask the appellant in 
writing whether she is at this time 
disputing creation of the debt at issue 
in this case.  If so, the RO should 
address this question as appropriate.

3.  The RO should attempt to obtain and 
associate with the claims file all 
evidence identified by VA or the 
appellant as pertinent to her appeal.  
The evidence sought should include but 
not be limited to:

a) all reports of contact with the 
appellant or her current spouse in the 
possession of the Honolulu and Oakland 
regional offices or the debt management 
center in Fort Snelling, Minnesota, 
specifically to include but not limited 
to a report of contact in 1991 regarding 
discussion of the appellant's son's 
college education; and a report of 
contact in 1997 regarding whether the 
Honolulu RO had on file a 1983 letter 
from the appellant notifying them that 
she had remarried.

b) any correspondence from the appellant 
from 1983 forward which may have placed 
VA on notice that she was married, to 
include correspondence requiring the 
appellant to print her name or her 
spouse's name (for example, did she 
identify herself in printed writing as 
Carol Hopkins-Warren at any time between 
1983 and 1993, or identify her new 
husband by name?) or provide her 
signature;  

c) and any pertinent information in the 
possession of, or archived from, the 
Honolulu RO but not associated with the 
claims file.  

If the RO is unable to obtain any such 
records, the RO must identify to the 
appellant the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

4.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the 
appellant should be provided a supplemental statement of the 
case and afforded an opportunity to respond.  The case should 
then be returned to the Board for final appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



